DETAILED ACTION
This action is responsive to the application No. 16/519,248 filed on July 23, 2019. The objection to the drawings, the objection to the specification, and the rejection of claims 14 and 15 under 35 U.S.C. 112(b) have been withdrawn in light of Applicant’s amendment.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on March 10, 2021 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Abazar Mireshghi on August 27, 2021.
The application has been amended as follows: 
In the claims:

Claim 1. (Currently Amended) 
A display apparatus, comprising: 
a base layer including a display region and a non-display region outside of the display region; 
display elements on the display region, each of the display elements including a first electrode, a light emitting layer on the first electrode, and a second electrode on the light emitting layer; and 
an upper layer on the display elements and including: 
a first organic layer on the second electrode and directly contacting the second electrode in the display region; 
a first inorganic layer on the first organic layer and directly contacting the first organic layer in the display region; 
a second organic layer on the first inorganic layer and directly contacting the first inorganic layer; 
a second inorganic layer on the second organic layer and directly contacting the second organic layer in the display region; and 
a third inorganic layer on, and directly contacting, the second inorganic layer in the display region,
	wherein the first inorganic layer includes a first area and a second area extending from the first area, the first area having a refractive index of about 1.60 to about 1.65 with respect to a wavelength of about 633 nm, 
wherein the first area has a uniform thickness, and-2-     
 
Advisory action of February 17, 2021wherein a thickness of the second area decreases as a distance from the display region increases.

Claims 16-18. (Cancelled)

Claim 19. (Currently Amended) 
A display apparatus, comprising: 
a base layer including a display region and a non-display region outside the display region;             
display elements on the display region, each of the display elements including a first electrode, a light emitting layer on the first electrode, and a second electrode on the light emitting layer; and 
an upper layer on the display elements and including: 
an organic layer on the second electrode, the organic layer contacting the second electrode in the display region and having a refractive index of about 1.8 to about 1.9 with respect to a wavelength of about 633 nm; 
a silicon oxynitride layer on the organic layer and contacting the organic layer in the display region; 
a second inorganic layer on the silicon oxynitride layer; and 
a third inorganic layer on, and directly contacting, the second inorganic layer and including a same material as the silicon oxynitride layer in the display region, 
wherein the silicon oxynitride layer includes a first area and a second area extending from the first area, the first area having a refractive index of about 1.61 to about 1.63 with respect to the wavelength of about 633 nm, and 
wherein the first area has a uniform thickness, and wherein a thickness of the second area decreases as a distance from the display region increases.

Allowable Subject Matter
Claims 1-12, 14, 15, 19, and 20 are allowed.

Regarding independent Claim 1 and claims dependent therefrom, the prior art of record neither anticipates nor renders obvious the claimed sequence of layers in direct contact with one another, including a third inorganic layer on, and directly contacting, the second inorganic layer in the display region, and including a first inorganic layer having a first area having a uniform thickness and a second area having a thickness that decreases as a distance from the display region increases, in combination with the additionally claimed features. 
Regarding independent Claim 19, the prior art of record neither anticipates nor renders obvious the claimed sequence of layers in direct contact with one another, including a third inorganic layer on, and directly contacting, the second inorganic layer in the display region, and including a first inorganic layer having a first area having a uniform thickness and a second area having a thickness that decreases as a distance from the display region increases, in combination with the additionally claimed features. 
The closest identified prior art, Wang (U.S. Pub # 2016/0276624) of record discloses a sequence of layers in direct contact with one another, but the second and third inorganic layers are not in direct contact with one another in the display region. Thus, the Applicant’s claims are determined to be novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee (U.S. Pub # 2018/0019439) discloses a display apparatus comprising a first inorganic layer, an organic layer directly contacting the first inorganic layer, a second inorganic .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARDNER W. S. SWAN whose telephone number is (571)272-4311. The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARDNER W. S. SWAN/Examiner, Art Unit 2892                                                                                                                                                                                                        
/LEX H MALSAWMA/Primary Examiner, Art Unit 2892